 

Exhibit 10.1

 

EXECUTION VERSION  

 

Arconic Inc.
390 Park Avenue
New York, New York 10022

 

February 2, 2018

 

Elliott Associates, L.P.
Elliott International, L.P.
40 West 57th Street
New York, New York 10019
Facsimile No: (212) 478-2401


Attention: Dave Miller   Austin Camporin



 

Re:  Registration Rights Agreement Amendment

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain letter agreement (the “Registration
Rights Agreement”), dated December 19, 2017, by and among Arconic Inc., a
Delaware corporation, as successor-in-interest to Arconic Inc., a Pennsylvania
corporation (the “Company”), Elliott Associates, L.P., a Delaware limited
partnership (“Elliott Associates”), Elliott International, L.P., a Cayman
Islands limited partnership (“Elliott International”), and Elliott International
Capital Advisors Inc., a Delaware corporation (“EICA” and collectively with
Elliott Associates and Elliott International, “Elliott”; each of Elliott
Associates, Elliott International and EICA is an “Elliott Party”). Each of the
Company and the Elliott Parties is referred to herein as a “Party” and,
collectively, as the “Parties.” Capitalized terms used in this amendment (the
“Amendment”) to the Registration Rights Agreement and not defined herein shall
have the respective meanings set forth in the Registration Rights Agreement.

 

Pursuant to paragraph 13 of the Registration Rights Agreement, the Parties
hereby amend the Registration Rights Agreement as follows:

 

1.             The first sentence of paragraph 1(a) of the Registration Rights
Agreement is amended and restated in its entirety as follows: “Subject to
paragraph 4 of this letter agreement, and provided that the Company is eligible
to register the resale of Eligible Securities on Form S-3, until the earlier of
the first date on which there are no longer any Eligible Securities and the End
Date, the Company shall, within twelve (12) Business Days of receipt of a
written request from the Elliott Parties, use reasonable best efforts to file
with the U.S. Securities and Exchange Commission (the “SEC”) a registration
statement on Form S-3 (or any successor form or other appropriate form under the
Securities Act) for an offering to be made on a continuous or delayed basis
pursuant to Rule 415 under the Securities Act, covering the resale of all of the
Eligible Securities (the “Shelf Registration Statement”) and no other
securities.”

 

2.             The second-to-last sentence of paragraph 4(a) of the Registration
Rights Agreement is amended and restated in its entirety as follows: “The date
referenced in clause (A) of the definition of “End Date” shall be increased by
the length of time of the aggregate duration of any Blackout Periods which occur
prior to the End Date (and, for the avoidance of doubt, only those Blackout
Periods which occur after the receipt of the written requested contemplated by
the first sentence of paragraph 1(a) of this Agreement).”

 

 

 

  

3.             To correct a scrivener’s error, paragraph 9(j) of the
Registration Rights Agreement is amended and restated in its entirety as
follows: “Eligible Securities” means Common Shares held by the Elliott Parties
on the date of this letter agreement; provided, that any such Common Shares
shall cease to be Eligible Securities upon the earliest of (A) the first date
when a registration statement with respect to the sale of such security shall
have become effective under the Securities Act and such security shall have been
disposed of in accordance with such registration statement, (B) the first date
when such security shall have been transferred or otherwise disposed of to any
Person other than a Permitted Transferee, (C) the first date when such security
is no longer outstanding and (D) the first date when such security is eligible
for sale pursuant to Rule 144 under the Securities Act without volume
limitations thereunder. Notwithstanding anything to the contrary in this letter
agreement, all securities shall forever cease to be Eligible Securities, and the
Company’s obligations hereunder shall cease, on the End Date.”

 

4.             Except as expressly amended by this Amendment, all terms,
conditions and provisions of the Registration Rights Agreement shall remain
unmodified and in full force and effect. This Amendment shall form a part of the
Registration Rights Agreement for all purposes, and from and after the date of
this Amendment, any reference in the Registration Rights Agreement to “this
letter agreement”, “hereof”, “herein”, and “hereunder” and words or expressions
of similar import shall refer to the Registration Rights Agreement as amended by
this Amendment. The provisions of paragraphs 11, 13, 14, 15, 16, 17, 18 and 19
of the Registration Rights Agreement shall apply mutatis mutandis to this
Amendment. This Amendment, together with the Registration Rights Agreement and
the Settlement Agreement, constitutes the entire agreement and understanding
among the parties and supersedes any prior understandings and/or written or oral
agreements among them respecting the subject matter herein and therein.

 

[Signature page follows]

 

 2 

 

 

Please confirm your agreement with the foregoing by signing and returning this
Amendment to the undersigned, whereupon this Amendment shall become a binding
agreement between the Elliott Parties and the Company.

 

  Very truly yours,       ARCONIC INC.       By: /s/ Katherine H. Ramundo    
Name: Katherine H. Ramundo     Title: Executive Vice President,       Chief
Legal Officer and Secretary

 

Accepted and agreed as of the date first written above:

 

ELLIOTT ASSOCIATES, L.P.

 

By: Elliott Capital Advisors, L.P., as general partner         By: Braxton
Associates, Inc., as general partner         By: /s/ Elliot Greenberg     Name:
Elliot Greenberg     Title:   Vice President  

 

ELLIOTT INTERNATIONAL, L.P.

 

By: Elliott International Capital Advisors Inc., as attorney-in-fact       By:
/s/ Elliot Greenberg     Name: Elliot Greenberg     Title:  Vice President  

 

ELLIOTT INTERNATIONAL CAPITAL ADVISORS INC.

 

By: /s/ Elliot Greenberg     Name: Elliot Greenberg     Title:  Vice President  

 

[Amendment to Registration Rights Agreement]

 

 

